Citation Nr: 0701540	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and D. E.




ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1954 to August 1957 and from 
December 1958 to February 1968.  He died in March 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's DIC 
claim.

In November 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

The veteran died in March 2002 while an in-patient at the 
Dallas, Texas VA Medical Center (VAMC).  He was 64 years old.  
The certificate of death listed the cause of death as 
respiratory failure due to anoxic brain injury.  There were 
no other factors listed as contributing to death.  At the 
time of his death, he was not service connected for any 
disability.  

During her October 2006 travel board hearing, the appellant 
alleged that the veteran's death from respiratory failure and 
anoxic brain injury was related to his methadone treatment 
for a non-service connected low back disorder.  The Board 
construes this statement as raising the issue of entitlement 
to service connection for the cause of the veteran's death 
based on treatment for a non-ser vice connected disability 
rendered at a VA Medical Center in March 2002.  This 
allegation has not been addressed by the RO.  

The Board notes that the veteran claimed injury to the low 
back from lifting heavy cargo during military service in 
Korea.  In a May 1997 rating decision, the RO denied the 
veteran's claims of service connection for a back condition 
and a heart condition.

The veteran had a positive medical history for hypertension, 
coronary artery disease, tuberculosis, chronic obstructive 
pulmonary disease, chronic lymphocytic leukemia, residuals of 
cerebrovascular accidents with seizures, and weakness 
associated with emphysema.  

In a March 15, 2002 VA neurology note, it was indicated that 
the veteran was seen at the VA pain clinic on March 11, 2002, 
at which time he was started on methadone, but that he did 
not "feel right" on this medication.  In a neurology 
addendum, the VA resident physician indicated that the 
veteran's multiple medications "can have synergistic effect 
in causing altered mental status and movement disorders."  
The record is incomplete in that it does not contain VA 
treatment records documenting the commencement of methadone 
treatment for his low back complaints.  The claims file only 
contains the veteran's terminal VA medical records dated from 
March 15 through March 28, 2002.  As such, the RO should 
attempt to obtain all relevant evidence in support of the 
appellant's claim.  

In addition, given the veteran's complex medical history at 
the time of his death, the RO should obtain a medical opinion 
in order to fairly determine whether service connection for 
the cause of his death is warranted.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim of service connection 
for the veteran's cause of death, but she was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the appellant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take the appropriate 
measures to obtain any outstanding 
pertinent medical records from the VA from 
Dallas, Texas VA Medical Center for the 
period from January 2002 until the 
veteran's death in March 2002.  With 
regard to any government records that 
cannot be located, the RO must indicate in 
writing that further attempts to locate or 
obtain such government records would be 
futile.  The RO must notify the claimant 
of the specific records that it is unable 
to obtain, explain the efforts VA has made 
to obtain that evidence, and describe any 
further action it will take with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  Thereafter, the veteran's claims file 
should be reviewed by a VA physician, 
preferably a neurologist, for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that methadone treatment 
for a non-service connected low back 
disorder was a precipitating factor in the 
veteran's death from respiratory failure 
due to anoxic brain injury.  The claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  The complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the cause of death claim 
based on all the evidence of record.  If 
the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


